

116 S2972 IS: Uighur Intervention and Global Humanitarian Unified Response and Protection Act of 2019
U.S. Senate
2019-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2972IN THE SENATE OF THE UNITED STATESDecember 4, 2019Mr. Cornyn (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo restrict the export, reexport, and in-country transfers of certain items that provide a critical
			 capability to the Government of the People’s Republic of China to suppress
			 individual privacy, freedom, and other basic human rights.
	
 1.Short titleThis Act may be cited as the Uighur Intervention and Global Humanitarian Unified Response and Protection Act of 2019 or the UIGHUR Protection Act of 2019. 2.Restrictions on export, reexport, and in-country transfers of certain items that provide a critical capability to the Government of the People’s Republic of China to suppress individual privacy, freedom, and other basic human rights (a)Statement of policyIt is the policy of the United States to protect the basic human rights of Uighurs and other ethnic minorities in the People’s Republic of China.
			(b)List of covered items
 (1)In generalNot later than 120 days after the date of the enactment of this Act, and as appropriate thereafter, the President—
 (A)shall identify those items that provide a critical capability to the Government of the People’s Republic of China, or any person acting on behalf of such Government, to suppress individual privacy, freedom of movement, and other basic human rights, specifically through—
 (i)surveillance, interception, and restriction of communications; (ii)monitoring of individual location or movement or restricting individual movement;
 (iii)monitoring or restricting access to and use of the internet; (iv)monitoring or restricting use of social media;
 (v)identification of individuals through facial recognition, voice recognition, or biometric indicators;
 (vi)detention of individuals who are exercising basic human rights; and (vii)forced labor in manufacturing; and
 (B)shall, pursuant to the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.), include items identified pursuant to subparagraph (A) on the Commerce Control List in a category separate from other items, as appropriate, on the Commerce Control List.
 (2)Support and cooperationUpon request, the head of a Federal agency shall provide full support and cooperation to the President in carrying out this subsection.
 (3)ConsultationIn carrying out this subsection, the President shall consult with the relevant technical advisory committees of the Department of Commerce to ensure that the composition of items identified under paragraph (1)(A) and included on the Commerce Control List under paragraph (1)(B) does not unnecessarily restrict commerce between the United States and the People’s Republic of China, consistent with the purposes of this section.
				(c)Special license or other authorization
 (1)In generalBeginning not later than 180 days after the date of the enactment of this Act, the President shall, pursuant to the Export Control Reform Act of 2018 (50 U.S.C. 4801 et seq.), require a license or other authorization for the export, reexport, or in-country transfer to or within the People’s Republic of China of an item identified pursuant to subsection (b)(1)(A) and included on the Commerce Control List pursuant to subsection (b)(1)(B).
 (2)Presumption of denialAn application for a license or other authorization described in paragraph (1) shall be subject to a presumption of denial.
 (3)Public notice and commentThe President shall provide for notice and public comment with respect actions necessary to carry out this subsection.
 (d)International coordination and multilateral controlsIt shall be the policy of the United States to seek to harmonize United States export control regulations with international export control regimes with respect to the items identified pursuant to subsection (b)(1)(A), including through the Wassenaar Arrangement and other bilateral and multilateral mechanisms involving countries that export such items.
 (e)Termination of suspension of certain other programs and activitiesSection 902(b)(1) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 22 U.S.C. 2151 note) is amended—
 (1)in the matter preceding subparagraph (A), by inserting and China’s Xinjiang Uighur Autonomous Region after Tibet; (2)in subparagraph (D), by striking and at the end;
 (3)in subparagraph (E), by striking or after the semicolon and inserting and; and (4)by adding at the end the following new subparagraph:
					
 (F)the ending of the mass internment of ethnic Uighurs and other Turkic Muslims in the Xinjiang Uighur Autonomous Region, including the intrusive system of high-tech surveillance and policing in the region; or.
 (f)DefinitionsIn this section: (1)Commerce Control ListThe term Commerce Control List means the list set forth in Supplement No. 1 to part 774 of the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations.
 (2)Export, in-country transfer, item, and reexportThe terms export, in-country transfer, item, and reexport have the meanings given such terms in section 1742 of the Export Control Reform Act of 2018 (50 U.S.C. 4801).